Title: To John Adams from Martha Laurens, 14 November 1781
From: Laurens, Martha
To: Adams, John



Vigan 14. Novr. 1781
Sir

I take the Liberty of writing to you though I have not the honor of your personal acquaintance, and I hope that when you shall have read my Letter, and find that I am the Daughter of the worthy but unfortunate H Laurens Esqr. sentiments of sympathy for his unhappy situation, and of pity for a Child in the deepest affliction on account of that Situation, will be more than sufficient to induce your humane heart, to pardon a step which on a less occasion might have worne the appearance of Boldness in a young Person. You know Sir that my dear Papa’s attachment to his Country, and zeal in her Service, had after his serving with Integrity in other important Posts, procured him the honor of being named to that, which your Excellency now fills up. You know also Sir, that on his Way to Holland he had the misfortune to fall into the hands of the Enemy, and that in Consequence of this Event, he has been Prisoner during 13 Mos. in the Tower of London. Till now I had been taught to beleive, that though strictly confined he was at least treated in other respects, as all Prisoners of any Credit are while in the Power of civilised Enemies. This hope was an alleviation to the first strong Emotions wch it was natural I should feel on account of my dr Papa’s Captivity, and I wrote to my dr Brother, Mr John Laurens, when he was last in France in a public Capacity, every favorable account which I had received from Engd, with regard to our dear Parent, through the tender motive of making his mind as easy as possible. In a Letter to me from Paris, he says, that he will make use of his utmost Interest to serve our dr Father, and to procure his release, but I find however good his heart and his will may have been, his Efforts have been without success, as my dr Papa not only remains a prisoner but is treated with the greatest Cruelty. To convince your Excellency of this, I will give you an extract of a Letter, which I have just received from a near friend in London, and which by his desire I communicate to you, in hopes that you will interest yourself, in procuring my dr Father a more honorable treatment. Let me entreat you Sir to exert yourself to render his Situation less painful. The anguish of my mind on his account is too great to be described, but this is natural. A Daughter would feel for her Father, were he the basest of Mortals, but may I may not plead with you Sir, that a Person of my Fathers unspotted and upright Character, is an Object of Sympathy for every honest Man and merits their utmost Endeavors for his Service.



“I beg that you will write to the Ministers at Versailles and Amsterdam, and give them the true account of your Father’s situation, wch I am positive they have not yet received, or would have taken some measures to procure him a more honorable treatment. It is " politic to send over the smoothest accounts, but not content with this, they invent the most infamous Lies, to inflame the minds of the People, and to induce them to beleive that the treatment which he meets with is not unmerited. It was reported the other Day that your Father had attempted to bribe his keeper, by a Bill upon an eminent Merchant in the City, but this must be false, for he is denied the use of Pen and Ink, and had when this was published, entirely exhausted his stock in Mr ——s hands. After 4 Months petioning the Secretaries of State for the use of Pen and Ink, he at length obtained it for half an hour, to draw for just as much Money as would suffice for his bare subsistance; wch one would have supposed no civilised Nation could have endeavord to refuse, he was reduced so far as to live five Days upon a single fowl, and two days upon 5 pennyworth of Beef. Numbers of People and friends would have supplied your Father with Money, but he has refused every offer of the kind, for he is as proud and as humble, as a Gentleman and a Man of honor ought to be. He is too honest to borrow without a prospect of repaying, and too proud to beg. Many People in this Country think your Father and Friends have no ground for Complaint supposing that he has 6s. 8d per day, (the allowance for all state Prisoners) and that his friends have constant access to him, but the truth is, Government had made no provision for him, and if one could judge from past Conduct, would starve him if they could. And during 13 Months close Confinement, have with the greatest reluctance permitted a part of Mr ——’s family to visit him 5 times.
“I have been told that your Father would have been long since released had he had ears to hear, that is could he have acceded to Propositions, incompatible with his Sense of honor and Integrity, but these he will be forever deaf to.”



You see Sir how much reason I have to be affected, and how painful a situation my dr Papa’s must be, and I make no doubt you will do all you can to make it less so. May a kind Providence bless the endeavors you may make use of and hear my Prayers for my dr Papa’s happiness, and for a Peace to America, as firm and stable as her cause is good, and as her Sufferings have been great. May I flatter myself Sir that you will condescend to favor me with a speedy answer to this Letter, that I may know whether there are any hopes of his Exchange, or at least any attempts to make his Situation easier. Is it not a reflection on America that one of her Ambassadors a Man of Worth and Credit, should in his Prison be so miserable as to want the common necessaries of Life, and no notice taken of it.

Be pleased to direct for Mlle Laurens—au Vigan en Cevenes.
In this retired place, living in the oeconomical manner wch becomes our Situation, I have past the greatest of 4 years which I have spent in France.
I am, as well as a Sister of eleven year old under the Protection of an only Brother of my dr and unfortunate Father. This dear Friend, who for many years past has had bad health, received a shock to his Constitution soon after my Father’s imprisonment wch it is probable will greatly contribute to shorten his Days.He would no doubt present his most respectful Compliments to your Excellency, but his declining health, and great Sensibility for my dear Papa have induced me to hide from him the Contents of a Letter melancholy enough to produce on him some fatal Effect, and consequently the Liberty wch I have taken to write to you.
Accept Sir, my sincerest Wishes that Heaven may long preserve a Life so useful to our Country as yours is, and crown with success your Labors for her welfare.

I have the honor to be, with the profoundest Respect, Your Excellency’s, most obedient hble Servant.
Martha Laurens


Be pleased to excuse the bad writing and inaccuracies of my Letter, not to lose the Morning Post, I write in great at one o clock after midnight.

